DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record fails to teach wherein the bonding material contains 50 to 100% by volume glass powder and 0 to 50% by volume refractory filler powder.
The examiner respectfully disagrees since Shiragami teaches a 54.9% glass, 45% refractory which is included in the range.
	Applicants argue that prior art of record fails Shiragami to teach record fails to teach the refractory filler powder is at least one selected from among, quartz glass, B-eucryptite. The examiner respectfully disagrees and points to paragraph 0064 which states "Further, refractory filler powder other than the above-mentioned refractory filler powders, such as quartz glass or B-eucryptite”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 and 2/04/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1).
Watabe teaches, as claimed in claim 1, an optical cap component (See Figure 26) consisting of : a window member (29W) formed of a lens-shaped infrared transmitting glass (.para. [0217]); and a cap member (29) including a cylindrical sidewall portion having openings (29C) on both a distal end side and a base end side (“Openings on both sides”), wherein the window member is fixed to the cap member by a bonding material (.para. [0350]), wherein the window member (29w) is fixed to cover the opening on the distal end side of the cap member, Watabe fails to teach wherein the bonding material contains 50 to 100% by volume glass powder and 0 to 50% by volume refractory filler powder. In a related art, Shiragami teaches wherein the bonding material contains 50 to 100% by volume glass powder and 1 to 50% by volume refractory filler powder (.para. [0013]), t the refractory filler powder is at least one selected from among , quartz glass, B-eucryptite (para. [0064]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe, with the bonding material, as taught by Shiragami, for the purpose of providing increases the mechanical strength of a sealing layer while reducing the thermal expansion coefficient of the sealing material (.para. [0031]).
Watabe teaches, as claimed in claim 9, wherein an antireflection film is formed on a
surface of the window member (.para. [0658]).
Watabe teaches, as claimed in claim 11, wherein the cap member (29) includes an end wall portion continuing into a distal end of the sidewall portion and the opening is provided in a center of the end wall portion (“Openings on both sides”).
Watabe teaches, as claimed in claim 12, wherein a proportion of a diameter of the opening in the end wall portion to an inside diameter of the sidewall portion is 10% or more (see Figure 26 and .para. [0655]).
Watabe teaches, as claimed in claim 13, further comprising a flange portion (see the bottom of element 29) extending radially outward on the base end side of the sidewall portion (see Figure 26).
Watabe teaches, as claimed in claim 14, an optical sensor (.para. [0013]).

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1) and in further view of Tomoko (JP Patent Publication Number 2015/151300 A).
Watabe and Shiragami fails to teach, as claimed in claim 2, wherein the infrared transmitting glass is a tellurite-based glass. In a related endeavor, Tomoko teaches wherein the infrared transmitting glass is a tellurite-based glass (.para. [0008]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).
Watabe fails to teach, as claimed in claim 3, wherein the tellurite-based glass contains, as a composition in terms of % by mole, 30 to 90% TeC>2, 0 to 40% ZnO, 0 to 30% RO (where R represents at least one selected from among Mg, Ca, Sr, and Ba), and 0 to 30% R2O (where R' represents at least one selected from among Li, Na, and K). In a related endeavor, Tomoko teaches wherein the tellurite-based glass contains, as a composition in terms of % by mole, 30 to 90% TeC>2, 0 to 40% ZnO, 0 to 30% RO (where R represents at least one selected from among Mg, Ca, Sr, and Ba), and 0 to 30% R2O (where R' represents at least one selected from among Li, Na, and K) (See Table 1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Tomoko, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing an infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).
Watabe fails to teach, as claimed in claim 4, wherein the infrared transmitting glass has a maximum transmittance of 50% or more in a wavelength range of 1 to 6 pm when having a thickness of 1 mm. In a related endeavor, Tomoko teaches wherein the infrared transmitting glass has a maximum transmittance of 50% or more in a wavelength range of 1 to 6 pm when having a thickness of 1 mm (Table 1). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing  infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).
Watabe fails to teach, as claimed in claim 8, the glass powder is substantially free of PbO and halogen. In a related endeavor, Tomoko teaches the glass powder is substantially free of PbO and halogen (.para. [0090]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the tellurite-based glass, as taught by Tomoko, for the purpose of providing   infrared sensor that can be vitrified without containing a compound harmful to the environment, and exhibits high light transmittance from the visible region to the mid-infrared region (.para. [0007]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1) and in further view of Fu Jie (JP Patent Publication Number 2016/088761).
Watabe and Shiragami fail to teach, as claimed in claim 5, wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C. In a related endeavor Fu Jie teaches  wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C (.para. [0065]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the infrared transmitting glass, as taught by Fu Jie, for the purpose of providing   a way to reduce cracks and cracks of glass at the time of press molding (.para. [0009]).
Watabe and Shiragami fail to teach, as claimed in claim 10, wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C. In a related endeavor Fu Jie teaches  wherein the infrared transmitting glass has a coefficient of thermal expansion of 250 x 10-7/°C or less in a range of 0 to 300°C (.para. [0065]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiragami, with the infrared transmitting glass, as taught by Fu Jie, for the purpose of providing   a way to reduce cracks and cracks of glass at the time of press molding (.para. [0009]).
	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable Watabe (US Patent Publication Number 2015/0369668 A1) in view of Shiragami (US Patent Publication Number 2016/0236968 A1) and in further view of Taketami (JP Patent Publication Number 2005132650 A).
Watabe fails to teach, as claimed in claim 16, wherein the glass powder is made of silver phosphate-based glasses. In a related art, Taketami teaches wherein the glass powder is made of silver phosphate-based glasses.(.para. 8).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical cap component, as taught by Watabe and Shiraami, with the bonding material, as taught by Taketami, for the purpose of providing increases the mechanical strength of a sealing layer while reducing the thermal expansion coefficient of the sealing material (.para. [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        29 November 2022

 /CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872